DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 9/12/19, 10/5/20 and 1/29/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3, 4, 8, 11 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being 102(a)(2) by Sahlsten et al (US 2018/0157908 A1).
In regard to claims 1 and 11, Sahlsten et al discloses a head-mounted display device, and method for providing images to a wearer using said device, comprising: a focus-supporting light projector configured to project light for rendering images based at least on virtual reality contents and/or augmented reality contents (page 2, sections [0029-0032], page 3, section [0039], page 4, section [0048]), wherein the light projected from the focus-supporting light projector corresponds to an image plane that is selected based at least in part on a position of a pupil of an eye of the wearer; and a beam steerer configured to change a path of the light projected from the focus-supporting light projector based on the position of the pupil of the eye of the wearer (page 6, section [0063], re: optical combiner rotated by means of an actuator).  
Regarding claim 3, Sahlsten et al discloses wherein: the focus-supporting light projector includes: a light source configured to project an image; and one or more lenses optically coupled with the light source to transmit the image projected from the light source, the one or more lenses including a multi-focal lens (page 4, section [0048], re: progressive lens with having different optical power).  
Regarding claim 4, Sahlsten et al discloses wherein: the focus-supporting light projector includes: a light source configured to project an image (page 4, section [0048] & page 8, section [0073], Figure 2, “214”); one or more spatial light modulators optically coupled with the light source to modify the image projected from the light source (page 8, section [0073], Figure 2, “216,” re: actuator coupled to optical combiner); and one or 
Regarding claim 8, Sahlsten et al discloses said device including: an eye tracker configured to determine the position of the pupil of the eye of the wearer (page 2, sections [0029-0032] & page 7, section [0073], Figure 2, “200”).  
Regarding claim 14, Sahlsten et al discloses wherein: the focus-supporting light projector includes: a light source configured to project an image (page 4, section [0048] & page 8, section [0073], Figure 2, “214”); one or more spatial light modulators optically coupled with the light source to modify the image projected from the light source (page 8, section [0073], Figure 2, “216,” re: actuator coupled to optical combiner); and 010235-01-5190-US73one or more lenses optically coupled with the one or more spatial light modulators to transmit the image modified by the one or more spatial light modulators (Figure 2, “218”); and the method includes causing the one or more spatial light modulators to move the image plane to a first location at a first time and causing the one or more spatial light modulators to move the image plane to a second location, that is distinct from the first location, at a second time that is distinct from the first time (page 8, section [0073], re: actuator coupled to combiner).  
Regarding claim 18, Sahlsten et al discloses said method including: determining, with an eye tracker, the position of the pupil of the eye of the wearer (page 2, sections [0029-0032] & page 7, section [0073], Figure 2, “200”).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahlsten et al as applied to respective claims 1 and 14 above, and further in view of Konttori et al (US 2019/0019023 A1).
Regarding claim 5, Sahlsten et al discloses as set forth above, but does not specifically disclose wherein: the focus-supporting light projector includes: one or more actuators mechanically coupled with the light source and configured to move the light source so that the image plane that corresponds to the light projected from the focus-supporting light projector is moved.  
Within the same field of endeavor, Konttori et al teaches that it is desirable for light projectors in head-mounted displays to include: one or more actuators mechanically coupled with the light source and configured to move the light source so that the image plane that corresponds to the light projected from the focus-supporting 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the focus-supporting light projector of Sahlsten et al to include: one or more actuators as claimed since Konttori et al teaches that it is desirable for the purpose of allowing continual illumination of the user’s eye, even in the event of a change in the gaze direction of the user.
Regarding claim 15, Sahlsten et al discloses wherein: the focus-supporting light projector includes: a light source configured to project an image (page 4, section [0048] & page 8, section [0073], Figure 2, “214”); one or more lenses optically coupled with the light source to transmit the image projected from the light source (Figure 2, “218”); and the method includes causing the one or more actuators to move the image plane to a first location at a first time and causing the one or more spatial light modulators to move the image plane to a second location, that is distinct from the first location, at a second time that is distinct from the first time (page 8, section [0073], re: actuator coupled to combiner), but does not specifically disclose one or more actuators mechanically coupled with the light source and configured to move the light source so that the image plane that corresponds to the light projected from the focus-supporting light projector is moved.
Within the same field of endeavor, Konttori et al teaches that it is desirable for light sources in head-mounted displays to include: one or more actuators mechanically coupled with the light source and configured to move the light source so that the image 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the light source of Sahlsten et al to be mechanically coupled to one or more actuators as claimed since Konttori et al teaches that it is desirable for the purpose of allowing continual illumination of the user’s eye, even in the event of a change in the gaze direction of the user.

Allowable Subject Matter
Claims 2, 6, 7, 9, 10, 12-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claim 2: a device as claimed, specifically wherein: the focus-supporting light projector includes: a light source configured to project an image; one or more lenses optically coupled with the light source to transmit the image projected from the light source; and one or more actuators mechanically coupled with the one or more lenses and configured to move the image plane that corresponds to the light projected from the focus-supporting light projector.  

The prior art fails to teach a combination of all the claimed features as presented in claim 7: a device as claimed, specifically wherein: the focus-supporting light projector includes: a light source configured to project an image; a blocker defining an aperture, the blocker optically coupled with the light source to transmit the image projected by the light source through the aperture; and one or more focusing elements configured to focus the image transmitted through the aperture.  
The prior art fails to teach a combination of all the claimed features as presented in claims 9 and 10: a device as claimed, specifically including: a first eye tracker configured to determine a position of a pupil of a first eye of the wearer; a second eye tracker configured to determine a position of a pupil of a second eye, of the wearer, that is distinct from the first eye of the wearer; and one or more processors configured to determine a vergence based on the position of the pupil of the first eye of the wearer and the position of the pupil of the second eye of the wearer, wherein the light projected from the focus-supporting light projector corresponds to an image plane that is selected based on the position of the pupil of the eye of the wearer and the determined vergence.
The prior art fails to teach a combination of all the claimed features as presented in claim 12: a method as claimed, specifically wherein: the focus-supporting light projector includes: a light source configured to project an image; one or more lenses 
The prior art fails to teach a combination of all the claimed features as presented in claim 13: a method as claimed, specifically wherein: the focus-supporting light projector includes: a light source configured to project an image; and one or more lenses optically coupled with the light source to transmit the image projected from the light source, the one or more lenses including a multi-focal lens; and the method includes causing the multi-focal lens to move the image plane to a first location at a first time and causing the multi-focal lens to move the image plane to a second location, that is distinct from the first location, at a second time that is distinct from the first time.  
The prior art fails to teach a combination of all the claimed features as presented in claim 16: a method as claimed, specifically wherein: the focus-supporting light projector includes a tunable lens selected from a group consisting of an electro-wetting lens, a liquid lens, and a liquid crystal lens; and the method includes causing the tunable lens to move the image plane to a first location at a first time and causing the tunable lens to move the image plane to a second location, that is distinct from the first location, at a second time that is distinct from the first time.  

The prior art fails to teach a combination of all the claimed features as presented in claims 19 and 20: a method as claimed, specifically including: determining, with a first eye tracker, a position of a pupil of a first eye of the wearer; determining, with a second eye tracker, a position of a pupil of a second eye, of the wearer, that is distinct from the first eye of the wearer; and determining, with one or more processors, a vergence based on the position of the pupil of the first eye of the wearer and the position of the pupil of the second eye of the wearer, wherein the light projected from the focus-supporting light projector corresponds to an image plane that is selected based on the position of the pupil of the eye of the wearer and the determined vergence.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 7, 2021